UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049 (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of May 5, 2010: 109,131,738 exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3.Quantitative and Qualitative Disclosures About Market Risk 16 Item 4.Controls and Procedures 16 PART II. — OTHER INFORMATION Item 6.Exhibits 17 SIGNATURES 18 INDEX TO EXHIBITS 19 2 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED BALANCE SHEETS (Unaudited) March 31, 2010 December 31, 2009 ASSETS Current assets: Cash and cash equivalents $ 10,710,984 $ 9,893,590 Marketable Securities 22,773,740 22,750,000 Other receivable 69,450 139,680 Income taxes recoverable 519,158 519,158 Interest receivable 175,407 130,779 Assets held for sale 51,754 73,634 Prepaid expense and other current assets 639,440 1,088,074 Total current assets 34,939,933 34,594,915 Equipment and furnishings, net 330,349 174,959 Goodwill 183,780 183,780 Other assets 320,454 323,235 Total assets $ 35,774,516 $ 35,276,889 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 852,542 $ 1,066,055 Accrued expenses and other current liabilities 3,253,810 2,492,450 Warrant liability 3,238,008 3,370,701 Total current liabilities 7,344,360 6,929,206 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 109,724,951 and 109,538,821 shares issued and outstanding at March 31, 2010 and December 31, 2009, respectively. 109,725 109,539 Additional paid-in capital 228,134,407 227,441,591 Treasury stock, at cost (633,816 shares held at March 31, 2010 and December 31, 2009) (2,279,238 ) (2,279,238 ) Accumulated deficit (197,534,738 ) (196,924,209 ) Total stockholders’ equity 28,430,156 28,347,683 Total liabilities and stockholders’ equity $ 35,774,516 $ 35,276,889 The accompanying notes are an integral part of these condensed financial statements. 3 CYTRX CORPORATION CONDENSED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2010 2009 Revenue: Service revenue $ — $ 1,482,828 Expenses: Research and development 2,045,809 3,048,752 General and administrative 2,645,110 2,482,771 4,690,919 5,531,523 Loss before other income (4,690,919 ) (4,048,695 ) Other income: Interest income 93,031 68,287 Other income, net 7,166 7,081 Gain on warrant derivative liability 132,693 — Gain on sale of affiliate’s shares – RXi Pharmaceutical 3,847,500 — Net loss before provision for income taxes (610,529 ) (3,973,327 ) Provision for income taxes — — Net loss $ (610,529 ) $ (3,973,327 ) Basic and diluted net loss per share $ (0.01 ) $ (0.04 ) Basic and diluted weighted average shares outstanding 108,911,418 93,347,732 The accompanying notes are an integral part of these condensed financial statements 4 CYTRX CORPORATION CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 2010 2009 Cash flows from operating activities: Net loss $ (610,529 ) $ (3,973,327 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 24,506 192,254 Retirement of fixed assets 26,954 — Fair value adjustment of warrant liability (132,693 ) — Non-cash gain on transfer of RXi common stock (3,847,500 ) — Stock option and warrant expense 694,525 553,376 Changes in assets and liabilities: Receivable 70,230 102,065 Interest receivable (44,628 ) — Prepaid expenses and other current assets 318,024 186,323 Accounts payable (213,513 ) 1,154,414 Deferred revenue — (1,482,828 ) Accrued expenses and other current liabilities 761,360 214,539 Total adjustments (2,342,735 ) 920,143 Net cash used in operating activities (2,953,264 ) (3,053,184 ) Cash flows from investing activities: Purchase of marketable securities (23,740 ) — Proceeds from sale of assets held for sale 21,880 — Proceeds from sale of unconsolidatedsubsidiary shares 3,847,500 — Purchases of equipment and furnishings (206,850 ) (88,296 ) Net cash provided by (used in) investing activities 3,638,790 (88,296 ) Cash flows from financing activities: Net proceeds from exercise of stock options 131,868 — Net cash provided by financing activities 131,868 — Net increase (decrease) in cash and cash equivalents 817,394 (3,141,480 ) Cash and cash equivalents at beginning of period 9,893,590 25,041,772 Cash and cash equivalents at end of period $ 10,710,984 $ 21,900,292 Supplemental disclosure of cash flow information: Cash received during the period as interest income $ 48,402 $ 68,287 The accompanying notes are an integral part of these condensed financial statements. 5 CYTRX CORPORATION NOTES TO CONDENSED FINANCIAL STATEMENTS March 31, 2010 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx” or the “Company”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics, specializing in oncology. CytRx’s drug development pipeline includes clinical development of three product candidates for cancer indications, including three planned Phase 2 clinical trials for INNO-206 as a treatment for pancreatic cancer, gastric (stomach) cancer and soft tissue sarcomas, three Phase 2 proof-of-concept clinical trials with bafetinib in patients with high-risk B-cell chronic lymphocytic leukemia, or B-CLL, glioblastoma multiforme and advanced prostate cancer, and a registration study of tamibarotene for the treatment of acute promyelocytic leukemia, or APL. In addition to its core oncology programs, CytRx is developing two drug candidates based on its molecular chaperone regulation technology, which are designed to repair or degrade mis-folded proteins associated with disease. Apart from its drug development programs, CytRx currently maintains a 28% equity interest in its former subsidiary, RXi Pharmaceuticals Corporation, or RXi.The Company’s current business strategy is to possibly spin-out its molecular chaperone regulation technology or seek one or more strategic partnerships to pursue the development of the technology. The accompanying condensed financial statements at March 31, 2010 and for the three-month periods ended March 31, 2010 and 2009 are unaudited, but include all adjustments, consisting of normal recurring entries, that management believes to be necessary for a fair presentation of the periods presented. Prior period figures have been reclassified, wherever necessary, to conform to current presentation. Interim results are not necessarily indicative of results for a full year. Balance sheet amounts as of December 31, 2009 have been derived from the Company’s audited financial statements as of that date. The financial statements included herein have been prepared by the Company pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).
